Citation Nr: 0336569	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-03 844	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to July 7, 1999.

2.  Entitlement to an earlier effective date than July 7, 
1999, for a 70 percent rating for PTSD and a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1965 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 30 percent 
for service-connected PTSD.  The veteran's notice of 
disagreement was received within one year in July 1999.  In a 
November 1999, the RO determined that the veteran was not 
competent to handle the disbursement of funds.  In December 
1999, a statement of the case was mailed to the veteran as to 
the increased rating issue.  A timely substantive appeal was 
received in February 1999.

In a December 2000 rating decision, an increased rating of 70 
percent was granted for PTSD effective July 8, 1999.  In 
addition, TDIU was granted effective July 8, 1999.  Also, 
basic eligibility for educational assistance benefits under 
Chapter 35 was granted as of the same date.  The Board notes 
that the United States Court of Appeals for Veterans Claims ( 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for PTSD 
remains in appellate status.  A notice of disagreement was 
received as to the effective date for the 70 percent 
disability rating for PTSD and the TDIU rating.  As noted, 
the increased rating issue in general is still in appellate 
status.  

In a December 2001 rating decision, the Fort Harrison, 
Montana RO determined that the veteran was competent.  The 70 
percent disability rating for PTSD and the TDIU rating were 
confirmed and continued.  In January 2003, a statement of the 
case was issued on the matter of entitlement to an earlier 
effective date than July 7, 1999, for a 70 percent rating for 
PTSD and TDIU.  The issue was perfected to the Board.  




REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the issues on appeal.  Accordingly, VA should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as to both 
issues in appellate status.  

3.  If upon completion of the requested 
actions, either issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


